               Case 21-01033-nmc          Doc 12     Entered 06/15/21 09:19:46          Page 1 of 1

NVB 7055 (Rev. 1/18)


                              UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEVADA


 IN RE:                                                       BK−20−16239−nmc
                                                              CHAPTER 7
 THOMAS DELON LUKOW and GAYLE S. LUKOW ,
                        Debtor(s)
                                                              Adversary Proceeding: 21−01033−nmc


 LA PALOMA FUNERAL SERVICES, LLC                              NOTICE OF DEFICIENCY REGARDING
 SIMPLE CREMATION, INC.                                       REQUEST FOR CLERK
 LA PALOMA PET CREMATION, INC.                                TO ENTER DEFAULT
 BBBO, LLC
                        Plaintiff(s)

 vs

 THOMAS DELON LUKOW
 PROSTAR SOLUTIONS, INC.
                                   Defendant(s)




The Clerk's Entry of Default (based upon your request) cannot be signed for the following reasons:

      *   Answer was filed by Defendants on: 4/8/21
      *   The Affidavit in support of the Entry of Default
      *        has not been filed.
      *   Other: Case Caption on the Order does not match the docket sheet.




Dated: 6/15/21


                                                          Mary A. Schott
                                                          Clerk of Court
